176-/5"
                                ELECTRONIC RECORD




COA # 14-14-00609-CR                             OFFENSE: Aggravated Assault


STYLE: Matthew Vincent Woodard v The State of Texas       COUNTY: Harris


COA DISPOSITION: Affirmed                         TRIAL COURT: 182nd District Court


DATE: June 25, 2015   Publish: No                TCCASE#:1366319




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Matthew Vincent Woodard vThe State of Texas


CCA#


         PEP SB                     Petition    CCA Disposition:       974-/r
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE:

DATE:      ///^f/^r                             SIGNED:                      PC:

JUDGE:            UCaAaA*'—                     PUBLISH:                     DNP:




                                                                                      MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                      JUDGE:


                                                                            ELECTRONIC RECORD